I concur in the judgment. Not only am I in accord with the reasoning presented by each of my associates, but in addition thereto, I am impelled to an identical conclusion from a consideration of the particular duty which an attorney owes to the court. *Page 36 
In the instant case, with full knowledge on the part of petitioner of the existence of the temporary restraining order, but in reliance upon what as to him amounted at most to a bare technicality, he deliberately chose to violate the order. Concededly the trial court had jurisdiction in the premises; and until vacated or other legal proceedings were had which might result in the order being set aside, such order should have been treated as binding and in full force and effect, especially by an attorney at law whose bounden duty required him to maintain the respect due to courts of justice (subd. 2, sec. 282, Code Civ. Proc.), and to refrain from disobedience of any lawful judgment, order or process of the court (subd. 5, sec. 1209, Code Civ. Proc.).
In the case of Territory v. Clancy, 7 N.M. 1108
[37 P. 1108], it is held (syllabus): "An attorney counseling his client to disregard the order of a court, upon the technicality that it was not formally promulgated, is guilty of contempt."
In the cited case it appeared that an associate justice of the Supreme Court had issued a writ of prohibition by which the county commissioners of Santa Fe County, New Mexico, were forbidden to take further action in certain proceedings then pending before said board, but that notwithstanding such writ an attorney who had been consulted by said board gave it the advice that because the said writ was not directed to the board of county commissioners, it was under no obligation "to recognize the order of the said associate justice . . . though duly brought to their attention and its contents explained". In passing upon the question as to whether such conduct on the part of the attorney constituted contempt, in part the court said:
"It cannot be tolerated that a person enjoying the privilege of practicing his profession before this court should deem it legitimate to counsel the disregard of its order upon the technicality that it was not formally promulgated by the clerk of the court, and duly directed. Knowing that such an order existed, and that in effect it was the action of this court, he should, in a proper appreciation of his relations to this court, have realized that it was incumbent upon him to admonish a due observance of the provisions of its order, rather than encourage premeditated and precipitate violation thereof. Apprised that an associate justice of *Page 37 
this court had declared that sufficient cause existed to forbid the exercise of assumed jurisdiction by the said commissioners, it was his plain duty, as an honorable member of this bar, if called upon for counsel by the board, to inform them that the order was before them in substance, though not in form, and that they could not properly ignore it, no matter how great the disappointment to them of the arrest of their programme. That an attorney should hasten a body to acts deemed so questionable that their performance was forbidden by a tribunal duly authorized in the premises, for the purpose of taking advantage of delay in the formal completion of the order by the improper conduct of the ministerial officer of said court, cannot be too severely condemned, and it is well settled that any such practice is unworthy, and regarded as contempt. (King v. Barnes, 113 N.Y. 476
[21 N.E. 182].) We will, in consideration of the animus, however, which influenced the proceeding of the attorney now under consideration, pay due regard to his disclaimer of any intention to commit a contempt. It is therefore adjudged that the said C.A. Spiess be imprisoned in the county jail for 30 days, and suspended from practice as an attorney of this court for 12 months." The same principle is announced in King v. Barnes,113 N.Y. 476 [21 N.E. 182]; Ex parte Miller, 37 Or. 304
[60 P. 999].
A petition for a rehearing of this cause was denied by the District Court of Appeal on March 17, 1932, and an application by petitioner to have the cause heard in the Supreme Court, after judgment in the District Court of Appeal, was denied by the Supreme Court on April 14, 1932. *Page 38